IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION ONE

In the Matter of the Marriage of                 No. 72147-0-1
CHRISTOPHER JAMES BURROWS,

                        Respondent,
                                                 UNPUBLISHED OPINION
               and


ALICIA ANN DEGON,

                        Appellant.               FILED: February 16,2016

       Schindler, J. — Alicia Ann DeGon appeals the decree of dissolution, the

amended findings of fact and conclusions of law, the final parenting plan, and the order

of child support. DeGon contends the court erred by (1) imposing restrictions under

RCW 26.09.191(3) and designating Christopher Burrows as the residential parent with

sole decision-making authority, (2) entering a restraining order that prohibits her from

having contact with Burrows and denying her motion for reconsideration or to reopen to

present additional evidence or for a new trial, (3) imputing income for the purpose of

calculating child support, and (4) awarding spousal maintenance to Burrows. DeGon

also challenges the division of property and payment of expert witness fees and other

costs. We affirm in all respects.
No. 72147-0-1/2



                                             FACTS

       Christopher James Burrows is a British citizen. In 1980, he graduated from

Cambridge University with a PhD in high energy physics. In 1984, Dr. Burrows started

working for the European Space Agency in Baltimore, Maryland. Dr. Burrows, his

spouse, and their three children lived in Maryland. After Dr. Burrows and his spouse

separated, she returned to England with the children.

       In 1998, Dr. Burrows met Alicia Ann DeGon online. DeGon has a master's

degree in business administration.

       In 2000, Dr. Burrows resigned from the European Space Agency after suffering

"major depression" caused by the end of his marriage. Dr. Burrows and DeGon started

dating in 2000.

       Dr. Burrows and DeGon were married on April 14, 2001. Approximately one

month before, they purchased a single-family home in Edmonds. Each of them

contributed separate funds for the down payment but agreed to put the title to the

property in only DeGon's name.

       In February 2002, DeGon gave birth to J.B. In 2002, Dr. Burrows began working

for the NASA1 Jet Propulsion Laboratory and DeGon started a recruiting business. In

May 2003, DeGon gave birth to S.B. Dr. Burrows' work at the Jet Propulsion Laboratory

ended in 2005.


       In the summer of 2005, Dr. Burrows developed a software program for the

recruiting business, "AgileRecruiter." AgileRecruiter contained a database of

approximately 60,000 candidates and a search engine that identified potential



        United States National Aeronautics and Space Administration.
No. 72147-0-1/3


candidates to fill particular job positions. In 2006, Dr. Burrows and DeGon incorporated

the business as MetaJiva Corporation. MetaJiva focused on executive-level recruiting

for public and private companies. In February 2006, DeGon gave birth to I.B.

      In 2007, DeGon and Dr. Burrows sold MetaJiva and the AgileRecruiter software

program to Solutions IQ for $3 million. Solutions IQ hired DeGon as a vice president

and hired Dr. Burrows to maintain the AgileRecruiter software. In late 2008, the

agreement with Solutions IQ "fell apart." In late 2010, DeGon and Dr. Burrows entered

into a settlement agreement with Solutions IQ. As part of the settlement agreement, Dr.

Burrows and DeGon received $525,000 and the AgileRecruiter software program.

       In 2009, Dr. Burrows began working as a contractor for NASA reviewing

proposed projects. Dr. Burrows performed approximately one review per year. Dr.

Burrows was able to do the "vast majority" of the review work at home.

       In 2010, DeGon began working as a consultant at Intellectual Ventures in

Issaquah. DeGon earned approximately $15,000 to $20,000 per month. Beginning in

August 2010, DeGon started staying with a friend in Belltown. DeGon stayed with her

friend for the next "six or seven months."

       When DeGon "returned to the family home" in 2011, she was working "very long

hours" at Intellectual Ventures. In October 2011, DeGon left her job at Intellectual

Ventures. On December 14, DeGon executed a quitclaim deed transferring "all right,

title, and interest" in the Edmonds residence to "Dr. Christopher Burrows [and] Alicia

DeGon."
No. 72147-0-1/4



       In March 2012, Dr. Burrows started taking antidepressants and "went back into

therapy." The therapist recommended a "trial separation" from DeGon. On June 4, Dr.

Burrows traveled to England to visit his family.

       On June 25, 2012, DeGon filed a petition for a domestic violence protection order

against Dr. Burrows. On July 23, Dr. Burrows filed a petition for dissolution of the

marriage. On August 9, a superior court commissioner dismissed the petition for a

domestic violence protection order against Dr. Burrows. The court appointed a

guardian ad litem (GAL) and ordered Dr. Burrows and DeGon to each "undergo a CR

35 examination with a psychologist (PhD) or psychiatrist." On August 13, the court

entered a temporary restraining order prohibiting Dr. Burrows and DeGon from

"disturbing the peace of the other party or of any child."

       Licensed clinical psychologist Dr. Roland Maiuro conducted the CR 35

examinations. On November 1, 2013, Dr. Maiuro issued a 25-page report. The report

included extensive findings and recommendations. Dr. Maiuro states Dr. Burrows has

"an established history of major mental illness." Dr. Maiuro states Dr. Burrows was

vulnerable "due to his mental illness, dependency, and desire to please [DeGon]."

       Dr. Maiuro concluded DeGon was aware of Dr. Burrows' "vulnerabilities" and

engaged in abusive behavior toward him.

       There is evidence that Ms. DeGon was aware of these characteristics and
       vulnerabilities, but nonetheless pushed the limits on sexual freedom,
       experimentation to a degrading and punitive level. It is these special
       circumstances that made the behavior abusive in quality.

Dr. Maiuro also concluded:


       Mr. Burrows . . . has been . . . traumatized by the type of degrading and
       potentially health endangering sexual experiences that he claims he
No. 72147-0-1/5


       participated in, both consentually [sic] and then for a limited time
       reportedly near the end of the relationship, nonconsentually [sic].

       Dr. Maiuro diagnosed DeGon as having "Histrionic and Narcissistic Personality

(Axis II) features that affect her perception of events, emotional reactivity, and reporting

style." Dr. Maiuro concluded DeGon "is likely to have engaged in acts of psychological

and emotional abuse that have been hurtful to others." Based on diagnostic testing, the

report states that DeGon falls within a range of individuals who "may attempt to

dominate, browbeat or control others" and whose "emotions and personal needs can

interfere with their judgment, resulting in a violation of personal boundaries and

unhealthy behavior on their part."

       On November 9, 2012, the GAL issued a 25-page report. The GAL report states

the children "all have educational and behavioral problems." J.B. "has a lot of bottled up

anger" and S.B. "appears to have psychological problems" and "a significant reading

disability" that needs to be addressed. The GAL believed I.B. "may have some delays

as well."


       The GAL concluded the "father's mental health, the parents' separation, and the

ongoing conflict between the parents are undoubtedly affecting the children's ability to

be successful in the world outside of home, in their education, and with their peers."

The GAL recommended regular therapy for J.B. "should immediately be scheduled and

attended" and that S.B. and I.B. "should be evaluated ... to determine [the] need for

therapy."

       The GAL states that although Dr. Burrows had "a significant episode of

depression," he now "seems to be relatively stable, is in treatment, and has insight into

his illness." The GAL reported Dr. Burrows and DeGon had "some problems" with the
No. 72147-0-1/6


exchange of the children. The GAL recommended the children "reside with the mother

and spend every weekend with their father from after school... on Friday until Sunday

at 6:00 p.m."

       On January 8, 2014, the GAL issued a 14-page supplemental report. The

supplemental report states that "[b]oth parents have taken part in abusive use of

conflict" and describes "extreme conflict between the parents," including "conflicts over

exchanges, over phone calls, over property, over finances to name a few." The GAL

states the children "are in the middle of and are exposed . . . frequently" to the conflict

between Dr. Burrows and DeGon. The GAL recommended Dr. Burrows and DeGon

"engage in counseling and address issues raised by Dr. Maiuro's report."

       The GAL recommended the children reside with DeGon from Sunday evening

until Thursday after school and reside with Dr. Burrows from Thursday after school until

Sunday evening, and "[t]here should be no contact between the parents at exchanges."

The GAL recommended the court make Dr. Burrows "responsible for the children's

mental health needs because the mother has not followed through" and "seems to have

limited insight into [the children's] needs." The GAL states that DeGon's "failure to

engage [the] children in regular counseling despite significant problems, numerous

recommendations, and her repeated promises to do so has further damaged the

children, and it is compounded by her belief that the children are fine."

       The dissolution trial began on May 12, 2014. The parties disputed the parenting

plan, maintenance, division of assets, and liabilities. A number of witnesses testified

during the seven-day trial including Dr. Burrows, DeGon, the GAL, and Dr. Maiuro. The
No. 72147-0-1/7


court admitted into evidence over 100 exhibits including the GAL reports and Dr.

Maiuro's report.

       Dr. Burrows testified that he is "a high functioning depressive," recognizes when

he needs to obtain treatment, and does "what needs to be done even if I am

depressed." Dr. Burrows testified that his ability to conduct NASA reviews in the future

is "somewhat in question" because he had a "breakdown" and "basically disappeared

from the committee." Dr. Burrows testified that DeGon abused him during the marriage.

       The GAL testified that all three children have mental health issues. The GAL

said J.B. has behavioral issues, lacks social skills, and needs speech therapy. The

GAL said J.B.'s pediatrician was concerned about J.B. and believed he should be

evaluated for autism. The GAL testified that S.B.'s pediatrician diagnosed him with

"[adjustment disorder with anxiety" and a "[d]epressive disorder." The GAL said S.B.

has a "visual processing deficit" and his reading skills are "way below grade level." The

GAL described when S.B. "was prepared to knife himself but J.B. stopped him. The

GAL believed I.B. was "a little bit below grade level" in reading "but it is not significant

like her brothers."


       The GAL stated Dr. Burrows is "stable and able to parent as long as he is

medicated" and recommended the court make Dr. Burrows responsible for obtaining

mental health treatment for the children. The GAL testified that DeGon neglected the

children's mental health issues and "had not followed through in the past when the

children needed therapy." The GAL said DeGon takes the children to therapy only

"when there is a crisis."




                                               7
No. 72147-0-1/8



       Dr. Maiuro testified about the CR 35 examinations. Dr. Maiuro said, "I don't know

that I have ever conducted an evaluation that has been this lengthy in process or

required as much time to conduct and to come up with [what] I felt were reliable

opinions that I could be confident in."

       DeGon testified that when Dr. Burrows is not having mental health issues, he is

"a fabulous father." According to DeGon, Dr. Burrows and J.B. get "along really well

with some exceptions," and Dr. Burrows has a "warm and wonderful" relationship with

S.B. and I.B. DeGon said she stayed at her friend's home in Belltown for six months

during 2010 because it was closer to her job in Issaquah. DeGon testified she began

working at Kaman Engineering Services in April 2014 with a starting salary of $90,000

per year. DeGon did not address the testimony that she abused Dr. Burrows.

       On July 2, the court entered written findings of fact and conclusions of law and a

decree of dissolution, parenting plan, child support order, and restraining order

prohibiting DeGon from having any contact with Dr. Burrows except through the case

manager.

       The court found the evidence justified parenting plan restrictions under RCW

26.09.191(3) because:

       Both parties' involvement or conduct may have an adverse effect on the
       children's best interests because of the existence of the factors which
       follow:

                 (1)   The abusive use of conflict by Both Parties;
                 (2)   Episodes of child neglect by the Mother;
                 (3)   Denying a parent access to the children by the Mother;
                 (4)   Acts constituting domestic violence by the Mother; and
                 (5)   Derogatory statements by the Father about the Mother that
                       could lead to the alienation of affection.




                                               8
No. 72147-0-1/9


       The court based its conclusion that DeGon "has a pattern of child neglect"

primarily on the evidence that DeGon refused to seek mental health treatment for the

children and "abandoned" them for a period of six months in 2010. The court also found

that following their separation, DeGon "intentionally cut off Dr. Burrows from having

contact with the children" and "continues to use access to the children as a bargaining

chip at best, and at worst, as a means of controlling Dr. Burrows."

       The court found that "there is no evidence in the record" to support DeGon's

allegations that Dr. Burrows can become violent when angry. The court found the

parties engaged in sex "that went too far, and to which Dr. Burrows did not consent."

The court found that DeGon "engaged in repeated behaviors that appear to have been

directly designed to push Dr. Burrows past the breaking point."

       The court found that although Dr. Burrows and DeGon "each suffer from mental

health challenges," "[i]t is uncontroverted that each parent is highly intelligent, highly

educated and loves their children."

       The court designated Dr. Burrows as the residential parent with sole decision

making authority and gave DeGon residential time with the children every other

weekend from Thursday after school until Monday morning. The court found that Dr.

Burrows' "symptoms are treatable" and that Dr. Burrows "is clearly capable of parenting

his children."

       The court concluded the Edmonds residence was community property and

awarded the house and a $50,000 home equity loan to Dr. Burrows. The court valued

the AgileRecruiter software and database at $80,000. The court awarded DeGon an

equalizing payment of $75,000. The court ruled Dr. Burrows was not required to
No. 72147-0-1/10


reimburse DeGon for his share of the health insurance premiums DeGon paid during

the separation.

      The court found Dr. Burrows "has the need for maintenances and [DeGon] has

the ability to pay" and ordered DeGon to pay Dr. Burrows spousal maintenance of

$1,800 per month for 24 months. Based on her gross monthly income of $7,500, the

court ordered DeGon to pay $1,797 per month in child support.

       DeGon filed a "Motion for Reconsideration or in the Alternative for a New Trial or

to Re-Open for Additional Testimony and Evidence." DeGon requested the court to

reconsider the valuation and division of assets and liabilities, award of maintenance,

order of child support, and allocation of expert fees. DeGon argued the court should

reconsider imposition of the RCW 26.09.191(3) restrictions, allow additional weekends

with the children, and provide joint decision-making through the case manager. In the

alternative, DeGon asked the court to grant a new trial or reopen the trial to present

additional evidence regarding Dr. Burrows' allegations of abuse because she did not

have an opportunity to respond to the allegations at trial. DeGon submitted additional

evidence including a number of declarations.

      The court granted DeGon's motion for reconsideration in part. On November 3,

the court entered extensive amended findings of fact and conclusions of law, a revised

decree of dissolution after reconsideration, an amended final parenting plan, and an

amended order of child support.

       In the amended findings of fact and conclusions of law, the court deleted one of

the findings DeGon objected to that related to an incident of abuse of Dr. Burrows. The

court deleted the finding that DeGon committed "[a]cts constituting domestic violence"




                                            10
No. 72147-0-1/11


as a basis for imposing restrictions under RCW 26.09.191(3). The amended findings

state DeGon committed only "[a]cts of abuse" against Dr. Burrows.

      The court also concluded that "an error was made in calculating both parties'

income." The court found that "[g]iven Ms. DeGon's work history, education and

experience," DeGon was "presently voluntarily under-employed, and understating her

income." As a result, the court "conservatively]" imputed full-time income to DeGon of

$8,800 per month plus "$900 per month, representing other sources of income which

she has not documented." Based on a gross monthly income of $9,700, the court

increased DeGon's monthly child support obligation to $1,947. The court also imputed

a gross monthly income to Dr. Burrows of $6,666.

      The court determined Dr. Burrows owed DeGon $3,475 for health insurance

premiums she paid on his behalf between October 2013 and May 2014, but concluded

Dr. Burrows was not required to reimburse DeGon for health insurance premiums paid

between August and December of 2012. The court awarded the $50,000 home equity

loan secured by the Edmonds residence to DeGon because she used the loan

proceeds for her own expenses.

      The court denied DeGon's request to change the parenting plan. The court

concluded that "the residential time has been appropriately allocated between the

parties and that no further changes to the Parenting Plan are necessary at this time."

The court found that "there is substantial evidence in the record to support the

imposition of [RCW 26.09].191 restrictions and to deny joint decision-making."
      The court found the continuing restraining order was "in the best interests of the

children and the parties, themselves, given the high degree of conflict," and "has been



                                            11
No. 72147-0-1/12



tailored to allow Ms. DeGon to engage in school and extracurricular activities with the

children, while minimizing the potential future conflict between the parties and protecting

Dr. Burrows from future harassment or abuse."

       The court rejected the argument that DeGon did not have a fair opportunity to

respond to Dr. Burrows' allegations of abuse and denied the motion to reopen the trial

to present additional evidence or a new trial. DeGon appeals.

                                        ANALYSIS


       DeGon challenges (1) the decision to designate Dr. Burrows as the residential

parent with sole decision-making authority and the imposition of RCW 26.09.191 (3)

restrictions; (2) entry of the restraining order prohibiting her from having contact with Dr.

Burrows and denial of her motion for reconsideration or to reopen to present additional

evidence or for a new trial; (3) imputing income to her for the purpose of calculating

child support; (4) awarding spousal maintenance; (5) characterizing the residence as a

community asset, valuation of the AgileRecruiter software, denying her request for

reimbursement of health insurance premiums; and (6) ordering her to pay for expert

witnesses and other costs.


       Ifthe court's findings of fact are supported by substantial evidence in the record,

we accept the findings as verities on appeal. In re Marriage of Thomas, 63 Wash. App.
658, 660, 821 P.2d 1227 (1991). Evidence is substantial when there is a sufficient

quantum of evidence "to persuade a fair-minded person of the truth of the declared

premise." In re Marriage of Burrill, 113 Wash. App. 863, 868, 56 P.3d 993 (2002). "So

long as substantial evidence supports the finding, it does not matter that other evidence

may contradict it." Burrill, 113 Wash. App. at 868. Unchallenged findings are also verities




                                             12
No. 72147-0-1/13


on appeal. In re Marriage of Brewer. 137 Wash. 2d 756, 766, 976 P.2d 102 (1999). This

court does not review the trial court's credibility determinations, nor can it weigh

conflicting evidence. In re Marriage of Meredith, 148 Wash. App. 887, 891 n.1, 201 P.3d
1056 (2009); In re Marriage of Rich, 80 Wash. App. 252, 259, 907 P.2d 1234 (1996).

1. Parenting Plan

       We review parenting plan decisions for abuse of discretion. In re Marriage of

Katare, 175 Wash. 2d 23, 35, 283 P.3d 546 (2012). A trial court abuses its discretion if its

decision is manifestly unreasonable or based on untenable grounds or untenable

reasons. Katare, 175 Wash. 2d at 35. Because of the trial court's unique opportunity to

observe the parties, the appellate court is extremely reluctant to disturb a trial court's

child placement decisions. In re Parentage of Schroeder, 106 Wash. App. 343, 349, 22

P.3d 1280(2001).

       The best interests of the child is the standard "by which the court determines and

allocates the parties' parental responsibilities." RCW 26.09.002; Schroeder, 106 Wn.

App. at 349. In establishing a residential schedule for children in a parenting plan, RCW
26.09.187(3)(a) identifies the following factors a trial court must consider:

              (i) The relative strength, nature, and stability of the child's
       relationship with each parent;
              (ii) The agreements of the parties, provided they were entered into
       knowingly and voluntarily;
              (iii) Each parent's past and potential for future performance of
       parenting functions . . . , including whether a parent has taken greater
       responsibility for performing parenting functions relating to the daily needs
       of the child;
              (iv) The emotional needs and developmental level of the child;
              (v) The child's relationship with siblings and with other significant
       adults, as well as the child's involvement with his or her physical
       surroundings, school, or other significant activities;




                                              13
No. 72147-0-1/14



               (vi) The wishes of the parents and the wishes of a child who is
       sufficiently mature to express reasoned and independent preferences as
       to his or her residential schedule; and
                (vii) Each parent's employment schedule, and shall make
       accommodations consistent with those schedules.


       RCW 26.09.187(3)(a) states, "The child's residential schedule shall be consistent

with RCW 26.09.191." RCW 26.09.191(3) allows a court to impose restrictions in a

parenting plan if the court finds a parent's involvement or conduct may have an adverse

effect on the child's best interest and if any of the factors in RCW 26.09.191(3) are

present.2

       DeGon argues the trial court erred by designating Dr. Burrows as the residential

parent with sole decision-making authority and imposing RCW 26.09.191(3) restrictions

based on finding that she engaged in "[ejpisodes of child neglect."3 We disagree.

       Substantial evidence supports the court's decision to designate Dr. Burrows as

the residential parent with sole decision-making authority and to impose restrictions

under RCW 26.09.191(3). The record shows the court considered and weighed the


       2 RCW 26.09.191 (3) states:
       A parent's involvement or conduct may have an adverse effect on the child's best
       interests, and the court may preclude or limit any provisions of the parenting plan, if any
       of the following factors exist:
               (a) A parent's neglect or substantial nonperformance of parenting functions;
               (b) A long-term emotional or physical impairment which interferes with the
       parent's performance of parenting functions as defined in RCW 26.09.004;
               (c) A long-term impairment resulting from drug, alcohol, or other substance
       abuse that interferes with the performance of parenting functions;
                (d) The absence or substantial impairment of emotional ties between the parent
       and the child;
                (e) The abusive use of conflict by the parent which creates the danger of serious
       damage to the child's psychological development;
                (f) A parent has withheld from the other parent access to the child for a
        protracted period without good cause; or
                (g) Such other factors or conduct as the courtexpressly finds adverse to the
        best interests of the child.
       3 DeGon also makes several arguments based on the premise that the court found she
committed acts of domestic violence. But the court did not impose limitations on DeGon's residential time
under RCW 26.09.191 (2)(a)(iii) based on a finding of domestic violence.


                                                    14
No. 72147-0-1/15


evidence in accordance with RCW 26.09.187(3)(a) and identified factors that adversely

affected the best interests of the children under RCW 26.09.191(3).

       The unchallenged findings establish Dr. Burrows is a "highly functioning person

who is clearly capable of parenting his children" and has a "warm" and "lovpng]"

relationship with the children. The unchallenged findings state that "Dr. Burrows'

symptoms are treatable and that he has voluntarily engaged in treatment." The court

found Dr. Burrows has "remarkably good insight" into his need for mental health

treatment and is "willing and able to take medications and continue engaging in

necessary individual therapy with a mental health treatment provider to treat his

symptoms." The court cites the report of Dr. Burrows' doctor that states Dr. Burrows "is

presently stable and strong enough to begin full-time parenting of his children."

       The evidence also shows Dr. Burrows is better able to address the emotional and


developmental needs of the children. In addition, Dr. Burrows was at home with the

children the majority of the time while DeGon worked "very long hours," "often returned

long after the children were in bed[,] and left. . . early in the morning."

       Substantial evidence supports the court's decision to impose restrictions under

RCW 26.09.191(3). The parenting plan states, in pertinent part:

       2.2    Other Factors (RCW 26.09.191(3))

              Both parties' involvement or conduct may have an adverse effect
              on the children's best interests because of the existence of the
              factors which follow:


                     (1)     The abusive use of conflict by Both Parties;
                     (2)     Episodes of child neglect by the Mother;
                     (3)     Denying a parent access to the children by the
                             Mother;
                      (4)    Acts of abuse by the Mother against the Father; and




                                              15
No. 72147-0-1/16



                     (5)    Derogatory statements by the Father about the
                            Mother that could lead to the alienation of affection.

      The Findings of Fact supporting these factors are set forth in detail in the
      Amended Findings of Fact and Conclusions of Law after Reconsideration
      filed separately in this matter. Such Findings of Fact and Conclusions of
      Law are incorporated herein by this reference as if set forth in full. Based
      on said Findings of Fact, the Court concludes that restrictions should be
      set forth in Paragraph 3.10 pursuant to RCW 26.09.191(3).



      3.10   Restrictions

                   A Continuing Restraining Order. A continuing restraining order
                   is imposed by separate order of the court, restraining Alicia
                   DeGon from having any contact with Christopher Burrows,
                   except through the case manager.

                   The Appointment of a Case Manager. The Court will appoint a
                   Case Manager by separate order to serve as the sole method
                   of communication between the parties.

             •     Mental Health Therapy - Ms. DerGlon. Ms. DeGon shall be
                   actively engaged in mental health therapy with a licensed
                   mental health practitioner as often as directed by that
                   practitioner, to address: (1) the conditions presented by her
                   diagnosed personality disorder; (2) eliminating future conflict in
                   her interactions with Dr. Burrows; and (3) to improve her
                   attentiveness to her children's needs. This therapy should
                   include obtaining a consultation from a sexual addiction
                   specialist as recommended by Dr. Mai[u]ro. Dr. Mai[u]ro's
                   report shall be shared with the mental health practitioner.

             •     Mental Health Therapy - Burrows. The Father, Christopher
                   Burrows, shall continue with his mental health treatment as
                   prescribed by his licensed mental health practitioner, and shall
                   continue to take all prescribed medications for his mental health
                   conditions.

      DeGon argues substantial evidence does not support the conclusion that she

engaged in "[e]pisodes of child neglect." DeGon challenges the findings that she (1)
"refused to seek mental health counseling for [J.B.] and [S.B.] after both have exhibited



                                             16
No. 72147-0-1/17


serious psychological conditions;" (2) "tends to minimize the impact that [J.BJ's abusive

behavior has on his younger brother and sister, and has left them in his care placing

them in danger;" (3) "failed to seek medical treatment for [J.B.] after he jumped from a

ladder and seriously injured his leg and was in obvious pain;" and (4) "left the family

home for a period of six months and abandoned her children, focusing on her own

needs."4

       The findings of fact describe the basis for the determination that DeGon engaged

in a pattern of neglect toward her children. Finding of fact 2.19(k) states:

       As to other grounds for [RCW 26.09]. 191 restrictions, the evidence
       presented reveals that Ms. DeGon has engaged in a pattern of child
       neglect toward her children, which has taken various forms. The common
       theme in this neglect is that Ms. DeGon appears to minimize issues and
       fails to adequately care for their basic health needs. Most serious of these
       is the fact that she has refused to seek mental health counseling for [J.B.]
       and [S.B.] after both have exhibited serious psychological conditions —
       [J.B.]: cutting and manipulation/aggressiveness toward his siblings,
       obsession with the Slenderman character;'5' and [S.B]: suicidal ideations
       — requiring ongoing therapy. This refusal to obtain treatment has
       persisted even after the GAL recommended weekly therapy several times,
       stressing its importance. Other examples were presented at trial. Ms.
        DeGon tends to minimize the impact that [J.B.]'s abusive behavior has on
       his younger brother and sister, and has left them in his care placing them
       in danger. Dr. Burrows testified that he witnessed one such occasion over
       Skype[6] when he was in England, during which time he could see and
       hear the children fighting and crying out at the hands of [J.B.], and no
       other adults were present. Additionally, Ms. DeGon failed to seek medical

         4 DeGon also assigns error but does not present argumentconcerning other portions of finding of
fact 2.19. Under RAP 10.3, an appellant must "present argument to the reviewing courtas to why specific
findings of fact are in error and to supportthose arguments with citation to relevant portions of the
record." In re Disciplinary Proceeding Against Whitney, 155 Wash. 2d 451, 466, 120 P.3d 550 (2005).
        5 The GAL report describes the "Slenderman" character as:
        [A] mythical creature often depicted as a tall, thin figure wearing a blacksuit and a blank
        face. According to the legend, he can stretch or shorten his arms at will and has
        tentacle-like appendages protruding from his back. Depending on the interpretations of
        the myth, the creature can cause memory loss, insomnia, paranoia, coughing fits
        (nicknamed "slendersickness"), photograph/video distortions and can teleportat will. The
        urban legend has inspired fan arts, fictional creepypastas [(Internet horror stories)] and a
        mockumentary series in the style of the 1999 indie horror film Blair Witch Project.
        6 Skype is a live video chat and long-distance voice calling service.


                                                     17
No. 72147-0-1/18


      treatment for [J.B.] after he jumped from a ladder and seriously injured his
      leg and was in obvious pain. Upon discovering this after school the next
      day, his father took him to the doctor and it was determined that the leg
      was fractured. Lastly, in 2010, Ms. DeGon left the family home for a
      period of six months and abandoned her children, focusing on her own
      needs, while Dr. Burrows was falling into a depression over the break-up
      of their relationship. The Court finds that the sum of these actions
      constitutes a pattern of child neglect for which restrictions in the parenting
      plan are warranted.

       Substantial evidence supports the court's findings that DeGon engaged in a

pattern of neglect toward the children. The GAL described the psychological conditions

of J.B. and S.B. and testified that DeGon did not regularly take the children to therapy,

but only "when there is a crisis." With respect to the finding that DeGon "tends to

minimize" the impact of J.B.'s behavior toward his younger siblings, Dr. Burrows

testified that while the children lived with DeGon, despite concerns regarding J.B.'s

treatment of S.B., she moved J.B. and S.B. into the same bedroom. Dr. Burrows also

testified that while on Skype with the children, he saw J.B. fighting with S.B. and the

children were alone at home.

       With regard to DeGon's failure to seek treatment for J.B.'s leg injury, Dr. Burrows

testified that J.B. complained to DeGon after he injured his leg but DeGon did not seek

medical treatment. Dr. Burrows stated that when he picked J.B. up the next day, J.B.

"could barely walk" and he immediately took J.B. to the Everett Clinic.

       A number of witnesses testified about the six-month period in 2010 when DeGon

stayed with a friend in Belltown. Dr. Burrows testified that during this six-month period,

DeGon only saw the children "some weekends."




                                             18
No. 72147-0-1/19


        DeGon claims the court abused its discretion by not following the

recommendations of the GAL regarding the allocation of residential time.7 We disagree.

       The trial judge is "not bound by GAL recommendations." In re Marriage of

Magnuson, 141 Wash. App. 347, 350-51, 170 P.3d 65 (2007); In re Marriage of Swanson,

88 Wash. App. 128, 138, 944 P.2d 6 (1997). The court "must make its own assessment of

the child's best interests." Swanson, 88 Wash. App. at 138. The court is " 'free to ignore

the guardian ad litem's recommendations if they are not supported by other evidence or

it finds other testimony more convincing.'" In re Guardianship of Stamm, 121 Wash. App.
830, 836, 91 P.3d 126 (2004) (quoting Fernando v. Nieswandt, 87 Wash. App. 103, 107,

940P.2d 1380(1997)).

        Substantial evidence supports the decision to designate Dr. Burrows as the

residential parent with sole decision-making authority and impose restrictions under

RCW 26.09.191(3).

2. Restraining Order and Motion for Reconsideration or To Reopen and New Trial

         DeGon asserts the court violated her right to due process by entering a

restraining order that prohibits her from having contact with Dr. Burrows and denying

her motion for reconsideration or to reopen the trial to present additional evidence to

rebut the allegations of abuse or for a new trial.

        We review alleged due process violations de novo. In re Welfare of L.R., 180
Wash. App. 717, 723, 324 P.3d 737 (2014) (citing Post v. City of Tacoma, 167 Wash. 2d 300,

308, 217 P.3d 1179 (2009)). We review a trial court's decision to deny a motion for a

new trial for an abuse of discretion. Brundridge v. Fluor Fed. Servs.. Inc., 164 Wash. 2d
7 DeGon's assertion that the court improperly restricted her residential time based on her "sexual
preference" is not supported by the record. The record establishes the courtallocated the residential time
based on the best interests of the children.



                                                    19
No. 72147-0-1/20


432, 454, 191 P.3d 879 (2008). We review the decision to admit or exclude additional

evidence on reconsideration for manifest abuse of discretion. In re Marriage of

Tomsovic, 118 Wash. App. 96, 108, 74 P.3d 692 (2003); Cedar Grove Composting, Inc. v.

City of Marvsville, 188 Wash. App. 695, 728-29, 354 P.3d 249 (2015). A court may grant

a motion for reconsideration or a new trial if the moving party presents new material

evidence "which the party could not with reasonable diligence have discovered and

produced at the trial." CR 59(a)(4). "However, evidence presented for the first time in a

motion for reconsideration without a showing that the party could not have obtained the

evidence earlier does not qualify as newly discovered evidence." Tomsovic, 118 Wn.

App. at 109.

       In her motion for reconsideration and to reopen the trial to present additional

evidence or for a new trial, DeGon claimed she did not have a fair opportunity to

respond to Dr. Burrows' allegations of physical and emotional abuse and child neglect

and the court erred in entering a restraining order. In support of her motion, DeGon

submitted declarations to show Dr. Burrows consented to the sexual activities he

described at trial.

       The amended findings following reconsideration squarely reject DeGon's

arguments.

       Respondent alleges on reconsideration that the Court had no basis to
       impose [RCW 26.09]. 191 restrictions or a continuing restraining order
       against her. She now seeks to add new testimony and evidence into the
       record, or alternatively, a new trial, alleging that she did not have a fair
       opportunity to respond to Dr. Burrows' claims of physical and emotional
       abuse, harassment or neglect of the children. The trial in this matter
       lasted over a period of 10 court days. Dr. Burrows' claims were presented
       in his trial brief, during opening statements and closing arguments, and
       during direct testimony from Dr. Burrows himself, as well as his adult son,
       [D.B.] Information about his claims of abuse was also presented through


                                            20
No. 72147-0-1/21



       the testimony of the GAL and Dr. Mai[u]ro. Each of these witnesses was
       subject to cross-examination by Respondent's attorney. Ms. DeGon also
       testified after these allegations were made and called a witness on her
       own behalf. Ms. DeGon did not vigorously dispute or defend against
       these claims at trial. In fact, she sought to limit questions about this
       subject when her witness, Ms. Baker-Anderson was cross-examined. No
       request for a continuance was made to allow for more time to address
       these allegations. Accordingly, the Court finds that there is no basis to
       conclude that these allegations came as any surprise to Respondent, or
       that she did not have every opportunity to address them either on cross-
       examination, in her own case in chief, or during rebuttal. The Court finds
       that a separate, continuing restraining order which sets forth the
       parameters of limited contact between the parties is in the best interests of
       the children and the parties, themselves, given the high degree of conflict
       between them. The Court concludes that the order has been tailored to
       allow Ms. DeGon to engage in school and extracurricular activities with the
       children, while minimizing the potential future conflict between the parties
       and protecting Dr. Burrows from future harassment or abuse.

       The record supports the court's findings and shows DeGon had notice and the

opportunity to address allegations of abuse of Dr. Burrows, neglect of the children, and

the request for a restraining order. Dr. Burrows' trial brief states he is seeking a

restraining order: "Mr. Burrows ... is also seeking ... a lifetime protection or

restraining order prohibiting Ms. DeGon from having any direct contact with him." In his

trial brief, Dr. Burrows alleged DeGon "was emotionally, verbally and physically abusive

toward" him. Dr. Burrows also alleged that although the couple "had engaged in

consensual sexual fetishes during their relationship, . .. Ms. DeGon crossed the line

and physically abused Mr. Burrows, ignoring his safe word and requests that she cease

her behavior." Dr. Burrows, Dr. Maiuro, and others testified about the abuse of Dr.

Burrows during the marriage. DeGon had a full opportunity to cross-examine. DeGon

also testified and called witnesses on her behalf.

       The court did not violate DeGon's right to due process or abuse its discretion by

entering a restraining order that prohibits her from having any contact with Dr. Burrows


                                             21
No. 72147-0-1/22



or by denying her motion on reconsideration to reopen the trial to present additional

evidence or for a new trial.


3. Child Support

       DeGon argues the court erred by imputing income to her for the purpose of

calculating child support when there was no finding that she was purposely

underemployed. Dr. Burrows contends a court is required to find that a parent is

purposely underemployed only if the parent is gainfully employed on a full-time basis.

       "A trial court's award of child support, including imputation of income for a

voluntarily unemployed or underemployed parent, is reviewed for an abuse of

discretion." In re Marriage of Shui, 132 Wash. App. 568, 588, 125 P.3d 180 (2005). Trial

court decisions regarding child support "will seldom be changed on appeal;" the spouse

who challenges such decisions must show the trial court manifestly abused its

discretion. In re Marriage of Griffin, 114 Wash. 2d 772, 776, 791 P.2d 519 (1990). "When

calculating child support obligations, 'a court may consider all relevant factors, including

current and future income.'" Shui, 132 Wash. App. at 588 (quoting In re Marriage of

Payne, 82 Wash. App. 147, 152, 916 P.2d 968 (1996)).

       RCW 26.19.071(6) governs imputing income for purposes of calculating child

support. In re Marriage of Goodell, 130 Wash. App. 381, 389, 122 P.3d 929 (2005). RCW

26.19.071(6) states, in pertinent part:

       The court shall impute income to a parent when the parent is voluntarily
       unemployed or voluntarily underemployed. The court shall determine
       whether the parent is voluntarily underemployed or voluntarily unemployed
       based upon that parent's work history, education, health, and age, or any
       other relevant factors. A court shall not impute income to a parent who is
       gainfully employed on a full-time basis, unless the court finds that the




                                             22
No. 72147-0-1/23


       parent is voluntarily underemployed and finds that the parent is purposely
       underemployed to reduce the parent's child support obligation.'81

Accordingly, RCW 26.19.071(6) requires a finding that a "parent is purposely

underemployed to reduce the parent's child support obligation" only if a parent "is

gainfully employed on a full-time basis."

       The court found that DeGon was not employed on a full-time basis and "only

works .80 FTE'9' (or 30 hours per week)." The evidence presented at trial supports this

finding. DeGon's offer letter from Kaman Engineering Services states, "Your

compensation will be adjusted to reflect an 80% FTE." DeGon also testified Kaman

Engineering Services "didn't have enough work or budget to employ me full time, so

they created a 32-hour week to give me flexibility to be a single parent but also to

enable me to participate in their benefits program." The court did not abuse its

discretion by imputing income to DeGon for the purpose of calculating the child support

obligation.

4. Spousal Maintenance

       DeGon argues the court erred in awarding spousal maintenance to Dr. Burrows

without making a finding on the amount Dr. Burrows would receive in child support.

       We review a trial court's award of maintenance for abuse of discretion. In re

Marriage of Valente, 179 Wash. App. 817, 822, 320 P.3d 115(2014). The trial court has

wide discretion to make an award of maintenance. In re Marriage of Luckev, 73 Wn.

App. 201, 209, 868 P.2d 189 (1994) (citing In re Marriage of Bulicek, 59Wn. App. 630,
634, 800 P.2d 394 (1990)). The only limitation on the amount and duration of


       8 Emphasis added.
       9 Full-time equivalent.


                                            23
No. 72147-0-1/24



maintenance under RCW 26.09.090 is that the award must be just. Luckev. 73 Wn.

App. at 209. "We must presume that the court considered all evidence before it in

fashioning the order." In re Marriage of Kelly. 85 Wash. App. 785, 793, 934 P.2d 1218

(1997).

       Under RCW 26.09.090(1), the court may award maintenance "in such amounts

and for such periods of time as the court deems just" after considering the following

factors:


              (a) The financial resources of the party seeking maintenance,
       including separate or community property apportioned to him or her, and
       his or her ability to meet his or her needs independently, including the
       extent to which a provision for support of a child living with the party
       includes a sum for that party;
              (b) The time necessary to acquire sufficient education or training to
       enable the party seeking maintenance to find employment appropriate to
       his or her skill, interests, style of life, and other attendant circumstances;
              (c) The standard of living established during the marriage or
       domestic partnership;
              (d) The duration of the marriage or domestic partnership;
              (e) The age, physical and emotional condition, and financial
       obligations of the spouse or domestic partner seeking maintenance; and
              (f) The ability of the spouse or domestic partner from whom
       maintenance is sought to meet his or her needs and financial obligations
       while meeting those of the spouse or domestic partner seeking
          maintenance.'101

          RCW 26.09.090 does not require the trial court to make specific factual findings

on each of the factors listed in RCW 26.09.090(1). In re Marriage of Mansour, 126 Wn.

App. 1, 16, 106 P.3d 768 (2004). "[F]ailure to list the influence of each factor in its

ruling" is not a basis for reversing the court's award of maintenance. Mansour, 126 Wn.

App. at 16.




          10 Emphasis added.


                                              24
No. 72147-0-1/25


       Based on the factors set forth in RCW 26.09.090(1), the court concluded Dr.

Burrows needed maintenance and DeGon had the ability to pay $1,800 per month for

24 months. The unchallenged findings support the award of maintenance.

5. Division of Property

       DeGon challenges the court's division of property. DeGon argues the court erred

in characterizing the Edmonds residence as a community asset, awarding her the

$50,000 home equity loan, valuing the AgileRecruiter software, and not requiring Dr.

Burrows to reimburse her for health insurance premiums paid between August and

December of 2012.


       We review the division of property for abuse of discretion. In re Marriage of

Muhammad. 153 Wash. 2d 795, 803, 108 P.3d 779 (2005). The trial court has "broad

discretion in distributing the marital property" and its decision will be reversed only if

exercised on untenable grounds or for untenable reasons. In re Marriage of Rockwell,

141 Wash. App. 235, 242-43, 170 P.3d 572 (2007). "The trial court is in the best position

to assess the assets and liabilities of the parties" and to determine what constitutes an

equitable outcome. Brewer, 137 Wash. 2d at 769.

       The trial court's objective when dividing property is to divide and distribute the

parties' property in a manner that is "just and equitable." RCW 26.09.080. The statute

requires the trial court to consider all relevant factors including, but not limited to:

              (1) The nature and extent of the community property;
              (2) The nature and extent of the separate property;
              (3) The duration of the marriage . ..; and




                                              25
No. 72147-0-1/26


              (4) The economic circumstances of each spouse ... at the time
       the division of property is to become effective.

RCW 26.09.080. A just and equitable distribution does not mean the court must make

an equal distribution. In re Marriage of DewBerrv. 115 Wash. App. 351, 366, 62 P.3d 525

(2003).

       Characterization of the Edmonds Residence

       DeGon asserts that because the Edmonds residence "was purchased before

marriage and the title was in DeGon's name only," the court erred in characterizing the

Edmonds residence as community property.

       The court's characterization of property as separate or community presents a

mixed question of law and fact. We review factual findings supporting the

characterization for substantial evidence. In re Marriage of Mueller. 140 Wash. App. 498,

503-04, 167 P.3d 568 (2007). The ultimate characterization of property as community

or separate is a question of law we review de novo. Mueller, 140 Wash. App. at 503-04.

       The court characterized the residence as a community asset. Finding of fact

2.8(a) states, in pertinent part:

       The Court finds that this asset is properly characterized as a community
       asset. The property was purchased with separate fund contributions of
       both spouses, one month prior to their marriage. Although both
       contributed separate funds to the purchase, title was put in the name of
       Alicia DeGon only. The evidence demonstrates that the parties intended
       to create a community asset, but were attempting to shield the property
       from claims from Dr. Burrow's [sic] ex-wife. This is further bolstered by the
          fact that Ms. DeGon later executed a Quitclaim Deed conveying title to the
          property to the Marital Community.

          Substantial evidence supports the characterization of the residence as

community property. Dr. Burrows testified that he contributed between $20,000 and
$30,000 to the purchase of the residence. But Dr. Burrows and DeGon agreed title


                                              26
No. 72147-0-1/27


would be in DeGon's name because he "was concerned that my wife, ex-wife, would

seek to seize that asset. . . , and I didn't want... my new family to be exposed to that."

       In December 2011, DeGon executed a quitclaim deed transferring the Edmonds

residence to the marital community. The quitclaim deed transfers "all right, title, and

interest" in the property to "Dr. Christopher Burrows [and] Alicia DeGon." The affidavit

signed by Dr. Burrows and DeGon states the transaction was exempt from the real

estate excise tax under WAC 458-61 A-203(1) because the transaction was intended to

"create community property."

       A spouse may contractually agree to change the character of their separate

property into community property. In re Estate of Shea. 60 Wash. 2d 810, 816, 376 P.2d
147 (1962). A spouse may execute a quitclaim deed transferring the property to the

community. In re Estate of Borghi. 167 Wash. 2d 480, 488-89, 219 P.3d 932 (2009). A

quitclaim deed passes all right, title, and interest that the grantor has at the time of

executing the deed. Newport Yacht Basin Ass'n of Condo. Owners v. Supreme Nw.,

Inc., 168 Wash. App. 56, 67, 277 P.3d 18 (2012). The court properly characterized the

residence as community property.

       $50,000 Home Eguitv Loan

       DeGon argues the court erred in awarding her the $50,000 home equity loan

secured by the Edmonds residence.

       The court found that "[o]n July 16, 2013, Ms. DeGon also took out a home equity

loan on the parties' single family residence in the amount of $50,000 for her use and

deposited the cash in her Bank of America Account ('Hip Moves' 8402)." DeGon does
not dispute that she took out the home equity loan or that she deposited the cash into



                                              27
No. 72147-0-1/28


her Bank of America account. The record shows the court awarded the Bank of

America account ending in 8402 to DeGon. The court did not abuse its discretion by

awarding the home equity loan to DeGon.

      Valuation of AgileRecruiter Software

       DeGon asserts that the court erred in valuing the AgileRecruiter software at

$80,000. She claims AgileRecruiter "has become obsolete technology" and the court

should have valued it "at [the] cost of replacement for a reasonable amount of time."

      We will not substitute our judgment for that of the trial court on the disputed

factual issue of valuation. Worthington v. Worthington, 73 Wash. 2d 759, 762, 440 P.2d
478 (1968). "[W]hen the parties offer conflicting evidence in valuation, the court may

adopt the value asserted by either party or any value in between the two." Rockwell,
141 Wash. App. at 250.

       In determining the value of the AgileRecruiter software, the court considered the

value of the software by Solutions IQ when it purchased the program in 2007 as well as

the testimony of Dr. Burrows and DeGon.

       Dr. Burrows testified that Solutions IQ paid $10,000 per month for use of

AgileRecruiter. Dr. Burrows testified that AgileRecruiter was worth between $0 and

$10,000. DeGon testified that AgileRecruiter was worth about $1,000,000:

      Q.     What value do you believe would be reasonable value to put on
      AgileRecruiter, if you have one in mind?
      A.     Well, reflecting the value created by actual transactions over time,
      the sale of the company, the settlement of the company, and also the tax
       return performance in which I had the asset to use and what I was able to
       do with it, I think it is worth about $1 million.




                                               28
No. 72147-0-1/29


       The court valued AgileRecruiter at $80,000.

       First, the Court looks to the transactions that took place between the
       parties and Solutions IQ for an indication of value. Solutions IQ was
       paying a fee of $10,000 per month for use of the program. Even
       assuming 50% of the value was in the database, which is probably low,
       that would amount to an annual value of $60,000. The database is usable
       beyond a single year. Accordingly, ascribing it a value of $80,000 is not
       unreasonable in light of the value placed on it by Solutions IQ.

       Because the $80,000 valuation the court placed on the AgileRecruiter software is

supported by the evidence, the court did not abuse its discretion by valuing the

AgileRecruiter software at $80,000.

       Health Insurance Premiums

       DeGon contends the court erred in refusing to require Dr. Burrows to reimburse

her for his share of the health insurance premiums that she paid between August and

December 2012.

       In the amended findings of fact and conclusions of law, the court found:

       Based on the evidence presented, it is clear to the court that Dr. Burrows
       was not ordered to pay until January 1, 2013. Accordingly, back
       payments for the period of August through December 2012 are not
       appropriately awarded to Respondent.

       Substantial evidence supports the court's finding. The December 21, 2012

decision states, "Father shall pay his own medical premium directly to the provider,

starting 1/1 /2013."11

6. Allocation of Costs of Experts, GAL Fees, and Other Court Costs

       DeGon asserts the court erred in requiring her to pay the costs of experts,

including the psychological evaluations and GAL fees, and other court costs. The



       11 Emphasis added.


                                            29
No. 72147-0-1/30


decision to award fees under RCW 26.09.140 is discretionary and based on the needs

of the spouse seeking fees and the ability of the other spouse to pay. In re Marriage of

Moody, 137Wn.2d 979, 994, 976 P.2d 1240(1999).

        The evidence shows DeGon was earning $90,000 per year working at Kaman

Engineering Services. By contrast, Dr. Burrows may be unable to continue performing

review work for NASA and should work only part-time due to his mental illness. The

court's undisputed findings establish DeGon "had access to and utilized community

assets to fund her own expenses and attorney's fees during these proceedings to a

greater degree than Dr. Burrows," and the court awarded DeGon a $75,000 equalizing

payment to help cover the expert costs.

        Substantial evidence supports the finding that "in light of the financial positions of

the parties, it is proper to award payment of costs of experts, psychological evaluations,

GAL fees and other court costs to Ms. DeGon."

        Both parties request attorney fees on appeal under RCW 26.09.140.12 In her
financial declaration, DeGon states her average monthly income over the last year was

$8,375. In his financial declaration, Dr. Burrows states his average monthly income

over the last year was $500.

        Determining whether a fee award is appropriate under RCW 26.09.140 requires

this court to consider the parties' relative ability to pay and the arguable merits of the

issues raised on appeal. Muhammad, 153 Wash. 2d at 807. Upon compliance with RAP




        12 RCW 26.09.140 provides, in pertinent part, "Upon any appeal, the appellate court may, in its
discretion, order a party to pay for the cost to the other party of maintaining the appeal and attorneys' fees
in addition to statutory costs."


                                                     30
No. 72147-0-1/31



18.1, we award attorney fees to Dr. Burrows.

      We affirm in all respects.




                                               %0«„y A,
WE CONCUR:




   \r, c/Keji       A




                                          31